Citation Nr: 0613860	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-11 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
malaria.

2.  Entitlement to a rating in excess of 30 percent for 
residuals, gunshot wound, left arm, Muscle Group (MG) V.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty in the recognized guerillas 
from March to December 1945, and in the Regular Philippine 
Army from December 1945 to April 1946. 

This claim is on appeal from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2005).  

The issue of an increased rating for gunshot residuals of the 
left arm is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show current 
residuals of malaria. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
malaria have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.88b, Diagnostic Code (DC) 6304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

The RO rated the veteran's malaria under DC 6304.  Under DC 
6304, a 100 percent disability rating will be assigned for 
active disease.  An associated Note indicates that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  Relapses must be 
confirmed by the presence of malarial parasite in blood 
smears.  Thereafter, the residuals, such as liver or spleen 
damage, will be rated under the appropriate system.

Private medical records and two separate VA examinations 
reflect no current evidence of residuals of malaria.  
Specifically, in a May 2001 VA examination, the veteran 
reported body weakness but denied fever or chills.  He was 84 
years old at the time.  Physical examination revealed no 
lymphadenopathy.  A malarial smear was performed but no 
evidence of malaria was found.  

In a December 2005 VA examination, the veteran's family 
reported that he had been hospitalized frequently because of 
cough and body weakness.  After a physical examination, the 
examiner concluded that there was no infectious disease found 
at the time of the examination.  Private medical records are 
absent for complaints of, treatment for, or a diagnosis 
related to malaria residuals.  Given that the evidence does 
not show current residuals of malaria, the claim for an 
increased rating is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in October 2004 and January 2006.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the October 2004 and January 2006 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in May 2001 and December 
2005.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for a compensable rating for residuals of malaria 
is denied.


REMAND

The veteran seeks an increased rating for residuals of a left 
arm gunshot wound disability.  In reviewing the present 
claim, the Board observes that in a memorandum dated in April 
2006, the veteran's service representative asserted a claim 
of clear and unmistakable error (CUE) in the rating decision 
dated July 18, 1958, that reduced the veteran's service 
connected left arm disability from 50 to 30 percent 
disabling.  The representative further maintained that the 
veteran had filed a timely substantive appeal in October 1958 
and that the claim was still pending.  

Moreover, the representative asserted that the CUE and 
timeliness of appeal issues, which have not been certified 
for appeal, were inextricably intertwined with the current 
claim for an increased rating and advanced a detailed 
argument to support his assertions of CUE and timeliness.  He 
requested that the claims be remanded to adjudicate the 
issues.  

As the issues of CUE in the July 1958 RO rating decision and 
whether a timely substantive appeal was filed in 1958 have 
not been developed by the RO or certified for appellate 
review, they are hereby referred to the RO for appropriate 
action.

Furthermore, the Board agrees with the veteran's 
representative that the unadjudicated CUE and timeliness 
claims are inextricably intertwined with the claim for an 
increased rating presently before the Board, as resolution of 
the increased rating claim could be affected, and perhaps 
even be rendered moot, by the outcome of the unadjudicated 
claim for CUE and/or timeliness.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  

Thus, the issue of an increased rating for residuals of a 
gunshot wound to the left arm cannot be adjudicated by the 
Board at present, and must be remanded for consideration 
following action on the veteran's claim for CUE and 
timeliness of appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the claim 
that the rating decision dated July 18, 
1958, which reduced the veteran's service-
connected left arm disability from 50 
percent to 30 percent was CUE.  If the 
determination is adverse to the veteran 
then he should be provided with his due 
process rights and given an opportunity to 
appeal.  Thereafter, if the veteran then 
perfects his appeal on this issue it 
should be returned to the Board for 
appellate consideration.

2.  Similarly, the RO should adjudicate 
the claim that the veteran filed a timely 
substantive appeal with respect to the 
rating decision dated July 18, 1958, which 
reduced the veteran's service-connected 
left arm disability from 50 percent to 30 
percent was CUE.  If the determination is 
adverse to the veteran then he should be 
provided with his due process rights and 
given an opportunity to appeal.  
Thereafter, if the veteran then perfects 
his appeal on this issue it should be 
returned to the Board for appellate 
consideration.

3.  Following its determination on the CUE 
and timeliness claims, the RO should take 
appropriate action to address the issue of 
an increased rating for residuals of a 
gunshot wound to the left arm, to 
potentially include readjudicating this 
claim with due consideration of any 
additional evidence received since the 
time of the most recent SSOC.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


